Citation Nr: 1043414	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-42 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1968 to May 1970, 
November 1990 to June 1991, and from August 1994 to December 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran filed claims of entitlement to service connection for 
PTSD and for adjustment disorder, not otherwise specified.  The 
United States Court of Appeals for Veterans Claims (Court) has 
recently held that when a claimant makes a claim of entitlement 
to service connection for a psychiatric disability he is seeking 
service connection for any acquired psychiatric disability, 
regardless of how those symptoms are labeled.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical 
expertise cannot be expected to precisely delineate the diagnosis 
of his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him].  The Board finds 
the issue on appeal is more appropriately addressed as listed on 
the title page.

In August 2010, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge (AVLJ).  A transcript of 
that hearing was produced and included in the claims folder for 
review.

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.


REMAND

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, applicable provisions of 
38 C.F.R. § 3.304 were revised.  See 75 Fed. Reg. 39843 (July 13, 
2010).  The provisions of this amendment apply to applications 
for service connection for PTSD that were appealed to the Board 
before July 13, 2010.  Because the Veteran's PTSD claim was 
appealed prior to this date the revised law is applicable.  In 
this case, the Veteran has not been advised of the revised 
provisions of 38 C.F.R. § 3.304(f) nor was his claim re-
adjudicated with consideration of the revised law.  

The Board also notes that with regard to the Veteran's claimed 
PTSD, the evidence of record documents conflicting opinions as to 
whether a present diagnosis of PTSD is warranted.  The Veteran 
was provided a VA examination in July 2008.  He reported that 
during service he had assisted physicians in the clinic as part 
of his military duties.  He also stated that he was constantly on 
alert and was fearful of being attacked by missiles.  The 
examiner also noted the Veteran reported disturbed sleep with 
memories of his military service, mild memory loss, becoming 
upset when he heard helicopters, and difficulty with 
concentration.  The examiner assessed the Veteran's mental health 
symptoms to be of "mild" severity.  Although the examiner 
indicated that the Veteran's stressor met the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) PTSD stressor criteria, he declined to 
provide a diagnosis of PTSD.  His rationale was based on the 
conclusion that the Veteran did not report "significant" 
psychological impairment that could be attributed to PTSD-like 
symptoms.   

The Board notes that VA psychiatric examination reports dated in 
November 1995 and August 1998, as well as, VA mental health 
evaluations dated from February 2007 to May 2008 included no 
diagnosis of PTSD.  Notably, the November 1995 and August 1998 VA 
examiners found that the Veteran did not meet the DSM-IV PTSD 
criteria.  

A private mental health evaluation from P.S., Psy.D., dated in 
November 2009, however, provided a diagnosis of PTSD.  It was 
noted that the Veteran was interviewed and that extensive records 
review and objective psychological testing were conducted  Upon 
examination, Dr. P.S. found the Veteran's emotional functioning 
was within normal limits prior to service in the Persian Gulf, 
but that subsequent to his discharge from service he experienced 
mildly disturbed sleep and periodic, intrusive thoughts and 
images of war, which included sights, smells, and sounds of 
wounded victims that he had cared for as part of his duties as a 
physician's assistant.  Dr. P.S. also noted the Veteran's 
feelings of fear as a result of numerous verified random scud 
missile attacks.  She further indicated that the Veteran 
currently avoided large crowds, experienced memory loss, often 
awoke from sleep when he heard helicopters, and that he endorsed 
symptoms of anxiety and depression.  She reported that the 
Veteran's symptoms had become "significantly" more evident in 
recent years.  Based on the Veteran's emotional symptomatology, 
Dr. P.S. provided a diagnosis of PTSD with delayed onset.  

In light of the inconsistent medical opinions of record, the 
Board finds an additional VA examination is required to ascertain 
whether the Veteran's mental health symptomatology meets the DSM-
IV criteria for PTSD, and if so, whether his PTSD is related to 
his verified stressors.  See Charles v. Principi, 16 Vet. App. 
370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 C.F.R. § 3.159(c)(4) (2010) (holding a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient medical evidence 
to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric 
examination, by an appropriate medical 
specialist, for an opinion as to whether 
an acquired psychiatric disorder was 
incurred as a result of service, to 
include PTSD under the criteria as set 
forth in DSM-IV.  The physician must be 
provided a summary of any 
verified/accepted stressors.  The claims 
file should be provided to the physician 
in connection with the examination.  All 
necessary studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.  

If, and only if, PTSD is found, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the Veteran's 
PTSD was caused by his service.  If a 
diagnosis of PTSD is provided, the 
examiner must state the stressor(s) 
relied upon to support the diagnosis.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The report of examination should 
include the complete rationale for all 
opinions expressed.  

2.	After conducting any other development 
deemed appropriate the RO must re-
adjudicate the issue on appeal, to 
include consideration of the revised 
provisions of 38 C.F.R. § 3.304(f).  If 
the benefit sought is not granted, the 
Veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC) and afforded an opportunity 
to respond.  The record should then be 
returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

